                     Case 3:14-cv-02346-JCS Document 425 Filed 05/03/19 Page 1 of 22



                1   JENNIFER S. ROMANO (SBN 195953)
                    jromano@crowell.com
                2   ANDREW HOLMER (SBN 268864)
                3   aholmer@crowell.com
                    CROWELL & MORING LLP
                4   515 South Flower Street, 40th Floor
                    Los Angeles, California 90071
                5   Phone: (213) 622-4750
                    Fax: (213) 622-2690
                6
                    THOMAS F. KOEGEL (SBN 125852)
                7   tkoegel@crowell.com
                8   NATHANIEL P. BUALAT (SBN 226917)
                    nbualat@crowell.com
                9   CROWELL & MORING LLP
                    3 Embarcadero Center, 26th Floor
            10      San Francisco, California 94111
                    Phone: (415) 986-2800
            11      Fax: (415) 986-2827
            12
                    APRIL N. ROSS (admitted pro hac vice)
            13      aross@crowell.com
                    CROWELL & MORING LLP
            14      1001 Pennsylvania Avenue, N.W.
                    Washington, D.C. 20004
            15
                    Phone: (202) 624-2500
            16      Fax: (202) 628-5116

            17      Attorneys for Defendant
                    UNITED BEHAVIORAL HEALTH
            18

            19                               UNITED STATES DISTRICT COURT
                                            NORTHERN DISTRICT OF CALIFORNIA
            20                                  SAN FRANCISCO DIVISION

            21
                    DAVID WIT et al.,                       Case No. 14-cv-02346 JCS
            22                                              Related Case No. 14-cv-05337 JCS
                                        Plaintiffs,
            23                                              UNITED BEHAVIORAL HEALTH’S
                          v.                                NOTICE OF MOTION AND MOTION FOR
            24                                              CLASS DECERTIFICATION
                    UNITED BEHAVIORAL HEALTH,               Hon. Joseph C. Spero
            25
                                        Defendant.
            26
            27

            28
  C ROWELL
& M ORING LLP                                                            UBH’S MOTION FOR CLASS DECERTIFICATION
                                                                           CASE NOS. 14-CV-02346 JCS; 14-CV-05337 JCS
                      Case 3:14-cv-02346-JCS Document 425 Filed 05/03/19 Page 2 of 22



                 1   GARY ALEXANDER et al.,

                 2                    Plaintiffs,

                 3        v.

                 4   UNITED BEHAVIORAL HEALTH,

                 5                    Defendant.

                 6

                 7

                 8

                 9

                10

                11

                12

                13

                14

                15

                16

                17

                18

                19

                20
                21

                22

                23

                24

                25

                26
                27

                28

                                                                    UBH’S MOTION FOR CLASS DECERTIFICATION
  C ROWELL                                                            CASE NOS. 14-CV-02346 JCS; 14-CV-05337 JCS
& M ORING LLP
          Case 3:14-cv-02346-JCS Document 425 Filed 05/03/19 Page 3 of 22



 1                                                   TABLE OF CONTENTS
 2                                                                                                                                       Page
 3   I.       INTRODUCTION .............................................................................................................. 1
 4   II.      LEGAL STANDARD ......................................................................................................... 2
     III.     ARGUMENT ...................................................................................................................... 3
 5
              A.        Plaintiffs Did Not Establish Commonality And Typicality As Required By
 6                      Rule 23(a)(2) And Rule 23(a)(3). ........................................................................... 3
 7                      1.         There Are Not Common Questions Of Liability Because Some
                                   Class Members Were Not Denied Benefits. ............................................... 3
 8
                        2.         There Is No Commonality Because The CDGs Were Used For
 9                                 Benefit Decisions For Roughly One-Third Of The Class, And
                                   Plaintiffs Failed To Prove That The CDGs Incorporate The LOCGs
10                                 Or Are Inconsistent With The Class Members’ Plans. ............................... 4
11                      3.         The Unrefuted Trial Evidence On Plan Variations Shows There Is
                                   No Typicality or Common Question Of Liability For All Class
12                                 Members...................................................................................................... 6
13                      4.         Plaintiffs Did Not Introduce Common Proof of Injury. .............................. 9
              B.        Plaintiffs Did Not Prove They Are Adequate Class Representatives. .................. 11
14
              C.        Plaintiffs Did Not Establish The Requirements Of Class Certification For
15                      Members Of The Wit State Mandate Class Whose Benefit Decisions Were
                        Governed By Texas Law....................................................................................... 14
16
     IV.      CONCLUSION ................................................................................................................. 15
17

18

19

20
21

22

23

24

25

26
27

28

                                                                        -i-               UBH’S MOTION FOR CLASS DECERTIFICATION
                                                                                            CASE NOS. 14-CV-02346 JCS; 14-CV-05337 JCS
       Case 3:14-cv-02346-JCS Document 425 Filed 05/03/19 Page 4 of 22



 1                                                   TABLE OF AUTHORITIES

 2                                                                                                                                   Page(s)

 3   Federal Cases
 4   Amchem Prods., Inc. v. Windsor
       521 U.S. 591 (1997) ..................................................................................................................10
 5

 6   Andrews-Clarke v. Lucent Technologies, Inc.
        157 F. Supp. 2d 93 (D. Mass. 2001) .........................................................................................12
 7
     Back Doctors Ltd. v. Metro. Prop. & Cas. Ins. Co.
 8      637 F.3d 827 (7th Cir. 2011).....................................................................................................14
 9   Brown v. Ticor Title Ins. Co.
        982 F.2d 386 (9th Cir. 1992).....................................................................................................12
10
     Cimino v. Raymark Indus., Inc.
11
        151 F.3d 297 (5th Cir. 1998).....................................................................................................10
12
     Cole v. CRST, Inc.
13      317 F.R.D. 141 (C.D. Cal. 2016) ................................................................................................2

14   Cooper v. Fed. Reserve Bank of Richmond
        467 U.S. 867 (1984) ..................................................................................................................12
15
     Daley v. Marriott Int’l, Inc.
16
        415 F.3d 889 (8th Cir. 2005).....................................................................................................12
17
     Dupree v. Holman Prof’l Counseling Centers
18      572 F.3d 1094 (9th Cir. 2009).....................................................................................................7

19   Eisen v. Carlisle & Jacquelin
         417 U.S. 156 (1974) ..................................................................................................................13
20
     Elizabeth L. v. Aetna Life Ins. Co.
21       No. CV 13-2554 SC, 2015 WL 799417 (N.D. Cal. Feb. 23, 2015), aff’d, 689 F.
22       App’x 551 (9th Cir. 2017) ...........................................................................................................9

23   Ellis v. Costco Wholesale Corp.
         657 F.3d 970 (9th Cir. 2011).....................................................................................................15
24
     Espenscheid v. DirectSat USA, LLC
25      705 F.3d 770 (7th Cir. 2013).....................................................................................................15
26   Fosmire v. Progressive Max Ins. Co.
        277 F.R.D. 625 (W.D. Wash. 2011) .........................................................................................13
27

28   Gilliam v. Nev. Power Co.
         488 F.3d 1189 (9th Cir. 2007).....................................................................................................7
                                                                        -ii-              UBH’S MOTION FOR CLASS DECERTIFICATION
                                                                                            CASE NOS. 14-CV-02346 JCS; 14-CV-05337 JCS
       Case 3:14-cv-02346-JCS Document 425 Filed 05/03/19 Page 5 of 22



 1   Hanlon v. Chrysler Corp.
        150 F.3d 1011 (9th Cir. 1998)...................................................................................................14
 2
     Huffman v. Prudential Ins. Co. of Am.
 3      No. 2:10-CV-05135, 2016 WL 5724293 (E.D. Pa. Sept. 30, 2016) ...........................................7
 4   Huffman v. Prudential Ins. Co. of Am.
 5      No. 2:10-CV-05135, 2016 WL 9776067 (E.D. Pa. Dec. 13, 2016) ............................................7

 6   Johnson v. Gen. Motors Corp.
        598 F.2d 432 (5th Cir. 1979).....................................................................................................12
 7
     Larson v. Wis. Physicians Serv. Ins. Corp.
 8      No. 14-cv-215- BBC, 2014 WL 4265916 (W.D. Wisc. Aug. 29, 2014) ..................................12
 9   Lewis v. Casey
        518 U.S. 343 (1996) ....................................................................................................................9
10

11   Marlo v. United Parcel Serv., Inc.
       251 F.R.D. 476 (C.D. Cal. 2008) ................................................................................................2
12
     Marlo v. United Parcel Serv., Inc.
13     639 F.3d 942 (9th Cir. 2011).......................................................................................................2
14   McClain v. Lufkin Indus., Inc.
       519 F.3d 264 (5th Cir. 2008).....................................................................................................13
15

16   In re Processed Egg Products Antitrust Litig.
         312 F.R.D. 124 (E.D. Pa. 2015) ................................................................................................13
17
     Rader v. Teva Parenteral Medicines, Inc.
18      276 F.R.D. 524 (D. Nev. 2011) ...........................................................................................13, 14

19   Rodriguez v. West Publ’g Corp.
        563 F.3d 948 (9th Cir. 2009), aff’d, 688 F.3d 645 (9th Cir. 2012) .............................................2
20
     Romberio v. UNUMProvident Corp.
21
        385 F. App’x 423 (6th Cir. 2009) .............................................................................................10
22
     Sali v. Corona Reg’l Med. Ctr.
23       909 F.3d 996 (9th Cir. 2018).......................................................................................................9

24   Slayman v. FedEx Ground Package Sys., Inc.
         765 F.3d 1033 (9th Cir. 2014)...................................................................................................11
25
     Standard Fire Ins. Co. v. Knowles
26      568 U.S. 588 (2013) ..................................................................................................................14
27
     Stockwell v. City & Cty. of S.F.
28       No. C 08-5180 PJH, 2015 WL 2173852 (N.D. Cal. May 8, 2015) ...........................................15

                                                                        -iii-             UBH’S MOTION FOR CLASS DECERTIFICATION
                                                                                            CASE NOS. 14-CV-02346 JCS; 14-CV-05337 JCS
       Case 3:14-cv-02346-JCS Document 425 Filed 05/03/19 Page 6 of 22



 1   Tyson Foods, Inc. v. Bouaphakeo
        136 S. Ct. 1036 (2016) ..............................................................................................................11
 2
     Vaught v. Scottsdale Healthcare Corp. Health Plan
 3      546 F.3d 620 (9th Cir. 2008).......................................................................................................7
 4   W. States Wholesale, Inc. v. Synthetic Indus., Inc.
 5      206 F.R.D. 271 (C.D. Cal. 2002) ..............................................................................................13

 6   Wal-Mart Stores, Inc. v. Dukes
        564 U.S. 338 (2011) ................................................................................................................2, 9
 7
     Wright v. Oregon Metallurgical Corp.
 8      360 F.3d 1090 (9th Cir. 2004).................................................................................................6, 9
 9   Statutes
10   29 U.S.C. § 1132 ...............................................................................................................................3
11
     Other Authorities
12
     Fed. R. Civ. P. 23 .................................................................................................................... passim
13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28

                                                                          -iv-               UBH’S MOTION FOR CLASS DECERTIFICATION
                                                                                               CASE NOS. 14-CV-02346 JCS; 14-CV-05337 JCS
                         Case 3:14-cv-02346-JCS Document 425 Filed 05/03/19 Page 7 of 22



                 1                    NOTICE OF MOTION FOR CLASS DECERTIFICATION

                 2   TO ALL PARTIES AND THEIR COUNSEL OF RECORD:

                 3           PLEASE TAKE NOTICE that on May 3, 2019, Defendant United Behavioral Health

                 4   (“UBH”) will and hereby does move in the above-captioned actions for class decertification

                 5   pursuant to Federal Rule of Civil Procedure 23(c)(1)(C). UBH’s motion is made pursuant to

                 6   Federal Rule of Civil Procedure 23 and instructions from the Court at the March 29, 2019 Case

                 7   Management Conference. UBH’s motion is based on this Notice of Motion and Motion, the

                 8   accompanying Memorandum of Points and Authorities, exhibits that were presented at trial, all

                 9   pleadings on file, and such other support as may be presented to the Court.

                10                            STATEMENT OF ISSUES TO BE DECIDED

                11           The issues for this Court to decide are whether the classes in this case should be

                12   decertified pursuant to Federal Rule of Civil Procedure 23(a)(2), (a)(3), (a)(4), (b)(1), (b)(2),

                13   (b)(3), (c)(1)(C) and/or Article III of the United States Constitution.

                14

                15

                16

                17

                18

                19

                20
                21

                22

                23

                24

                25

                26
                27

                28
  C ROWELL
& M ORING LLP                                                                        UBH’S MOTION FOR CLASS DECERTIFICATION
                                                                      1                CASE NOS. 14-CV-02346 JCS; 14-CV-05337 JCS
                     =
                          Case 3:14-cv-02346-JCS Document 425 Filed 05/03/19 Page 8 of 22



                 1                         MEMORANDUM OF POINTS AND AUTHORITIES

                 2   I.       INTRODUCTION

                 3            The Court certified three classes in this case based on Plaintiffs’ assurances that Plaintiffs

                 4   would establish at trial by common evidence all of the elements of their claims as to all of the

                 5   absent class members. But, at trial, “[t]hat evidence did not materialize.” Dilts v. Penske

                 6   Logistics, LLC, No. 08-CV-318-CAB BLM, 2014 WL 305039, at *3 (S.D. Cal. Jan. 21, 2014). To

                 7   the contrary, the trial evidence revealed Plaintiffs’ inability to establish the commonality,

                 8   typicality, and adequacy prongs of Rule 23(a) and their failure to meet the requirements of any

                 9   provision of Rule 23(b).

                10            Plaintiffs did not identify, much less answer, common classwide questions on any of the

                11   elements of their claims. They did not prove unlawful denial of benefits or breach of fiduciary

                12   duty on a classwide basis because the evidence showed that some class members were not denied

                13   benefits at all, while others were lawfully denied benefits according to the governing terms of

                14   their plans. Plaintiffs did not establish common injury on a classwide basis because the

                15   challenged guidelines were not applied to all class members’ benefits claims, and Plaintiffs did

                16   not show that all class members’ claims would have been approved but for the challenged

                17   guidelines. And, Plaintiffs did not establish a common right to relief on a classwide basis because

                18   Plaintiffs failed to show that any (much less all) class members paid out of pocket for the services

                19   UBH declined to authorize, and that any Plaintiff is a current member of a UBH-governed benefit

                20   plan with standing to seek prospective injunctive relief.
                21            While these shortcomings support judgment as a matter of law for UBH,1 they also show

                22   that Plaintiffs failed to keep their promise that they would try this case with evidence common to

                23   the class. These deficiencies cannot simply be relegated to the “remedies” phase because they go

                24   to the heart of Plaintiffs’ ongoing obligation throughout the life of this litigation to demonstrate

                25   that this case can and should be maintained as a class action consistent with the rigorous demands

                26
                              1
                27           UBH made an oral motion for judgment as a matter of law on these grounds at the March
                     29, 2019 Case Management Conference. The Court orally denied that motion.
                28
  C ROWELL
& M ORING LLP                                                                         UBH’S MOTION FOR CLASS DECERTIFICATION
                                                                       1                CASE NOS. 14-CV-02346 JCS; 14-CV-05337 JCS
                       Case 3:14-cv-02346-JCS Document 425 Filed 05/03/19 Page 9 of 22



                 1   of Rule 23. The Court’s findings of fact and conclusions of law simply do not apply to all class

                 2   members, whose claims are governed by different plans, different guidelines, and different laws.

                 3   Nor have Plaintiffs adequately represented all of the class members’ interests, since they are

                 4   pursuing only some of the allegations and some of the remedies under the causes of action they

                 5   originally brought. Accordingly, the classes should be decertified pursuant to Rule 23(c)(1)(C).

                 6   II.     LEGAL STANDARD

                 7           Courts have “a continuing duty to ensure compliance with class action requirements

                 8   pursuant to Rule 23.” Cole v. CRST, Inc., 317 F.R.D. 141, 144 (C.D. Cal. 2016) (granting motion

                 9   for decertification). Accordingly, a court’s decision to grant class certification is “inherently

                10   tentative” and can be modified or reversed at any time “before final judgment” under Rule

                11   23(c)(1)(C). Marlo v. United Parcel Serv., Inc. (“Marlo I”), 251 F.R.D. 476, 479 (C.D. Cal. 2008)

                12   (citations omitted). “A district court may decertify a class at any time.” Rodriguez v. West Publ’g

                13   Corp., 563 F.3d 948, 966 (9th Cir. 2009), aff’d, 688 F.3d 645 (9th Cir. 2012) (factoring whether

                14   defendants were likely to seek decertification of nationwide class into whether to approve

                15   settlement).

                16           A motion for class decertification is subject to the same standard as a motion for class

                17   certification. Plaintiffs bear the burden of meeting the requirements of Rule 23 based on the

                18   evidence and the Court’s “substantive rulings in the context of the history of the case.” Marlo I,

                19   251 F.R.D. at 480; Marlo v. United Parcel Serv., Inc. (“Marlo II”), 639 F.3d 942, 947-48 (9th

                20   Cir. 2011). The Court must continue to apply a “rigorous” analysis in assessing whether Plaintiffs
                21   have demonstrated the four requirements of Rule 23(a) – numerosity; common questions of law

                22   or fact; typicality of the named plaintiffs’ claims or defenses; and adequacy of the named

                23   plaintiffs to fairly protect the interests of the class – and whether Plaintiffs also meet the

                24   requirements of at least one provision of Rule 23(b). Wal-Mart Stores, Inc. v. Dukes (“Dukes”),

                25   564 U.S. 338, 351-52 (2011).

                26
                27

                28
  C ROWELL
& M ORING LLP                                                                         UBH’S MOTION FOR CLASS DECERTIFICATION
                                                                       2                CASE NOS. 14-CV-02346 JCS; 14-CV-05337 JCS
                      Case 3:14-cv-02346-JCS Document 425 Filed 05/03/19 Page 10 of 22



                 1   III.    ARGUMENT

                 2           A.      Plaintiffs Did Not Establish Commonality And Typicality As Required By
                                     Rule 23(a)(2) And Rule 23(a)(3).
                 3
                                     1.      There Are Not Common Questions Of Liability Because Some Class
                 4                           Members Were Not Denied Benefits.

                 5           Plaintiffs committed to prove at trial, on a classwide basis, that each Plaintiff and each

                 6   individual absent class member were denied benefits based on UBH’s application of Level of

                 7   Care Guidelines (“LOCGs”) that are inconsistent with generally accepted standards of care and

                 8   with the terms of the class members’ plans. While the Court held that Plaintiffs did not need to

                 9   prove that each individual class member was entitled to and would have received benefits but for

                10   the challenged portions of the guidelines, Plaintiffs did need to prove on a classwide basis that all

                11   class members’ requests for benefits were actually denied after the submission of subsequent

                12   appeals.2 Plaintiffs failed to do so.

                13           The only evidence introduced at trial concerning the vast majority of absent class

                14   members was Trial Exhibit 255, which Plaintiffs contend lists class members whose requests for

                15   coverage were denied by UBH “in whole or in part, within the Class period, based upon UBH’s

                16   Level of Care Guidelines or UBH’s Coverage Determination Guidelines [(“CDGs”)]” based on

                17   class definitions. Pls.’ Post-Trial Proposed Findings of Fact ¶¶ 95-96, Dkt. No. 393 (citing Trial

                18   Ex. 255). While UBH concedes the “class list” reflects members who received initial adverse

                19   clinical benefit determinations from UBH for the relevant levels of care during the relevant class

                20   period, the only witness to testify about this list explained that many individuals on the list

                21   appealed and ultimately received the benefits they requested. Trial Tr. 1484:6-17 (Bridge).

                22   Notably, among the small sample of members whose administrative records were offered into

                23           2
                              At a minimum, this failure dooms class certification of Plaintiffs’ Claim Two for
                24   arbitrary and capricious denial of benefits under ERISA. 29 U.S.C. § 1132(a)(1)(B). As Plaintiffs
                     conceded at class certification, “to prevail on this claim they must establish 1) that those Class
                25   members’ plans required UBH to make clinical coverage determinations pursuant to criteria that
                     were consistent with generally accepted standards of care; 2) that UBH’s fatally flawed
                26   Guidelines were not, in fact, consistent with those required standards; and 3) that UBH
                     adjudicated and denied the members’ requests for coverage pursuant to a Guideline.” See Wit
                27   Order Granting Class Cert. at 10:12-17 (quoting Pls.’ Mot. for Class Cert. at 6) (emphasis added),
                     Dkt. No. 174.
                28
  C ROWELL
& M ORING LLP                                                                        UBH’S MOTION FOR CLASS DECERTIFICATION
                                                                      3                CASE NOS. 14-CV-02346 JCS; 14-CV-05337 JCS
                      Case 3:14-cv-02346-JCS Document 425 Filed 05/03/19 Page 11 of 22



                 1   evidence, 36 percent opted to appeal the initial benefit decision reflected in Trial Exhibit 255.

                 2   Trial Tr. 1503:21-24 (Bridge). Of the members who appealed, UBH fully overturned the initial

                 3   benefit decision for 12 percent, meaning that these members received the full amount of benefits

                 4   requested. Trial Ex. 1655; Trial Tr. 1484:10-17, 1502:10-12, 1503:18-1504:14 (Bridge). This was

                 5   no anomaly; 15 to 25 percent of appeals result in an overturn of the initial decision and

                 6   authorization of benefits.3 Trial Tr. 1504:15-1505:1 (Bridge). Because Plaintiffs failed to carry

                 7   their burden of proving commonality and typicality, they cannot maintain class certification.

                 8                  2.      There Is No Commonality Because The CDGs Were Used For Benefit
                                            Decisions For Roughly One-Third Of The Class, And Plaintiffs Failed
                 9                          To Prove That The CDGs Incorporate The LOCGs Or Are
                                            Inconsistent With The Class Members’ Plans.
                10
                            While Plaintiffs challenged 224 different guidelines at trial (Trial Exs. 1-224), they
                11
                     offered testimony about only 15 guidelines: eight LOCGs (Trial Exs. 1-8) and seven CDGs
                12
                     specific to custodial care (Trial Exs. 10, 47, 84, 108, 148, 195, 221). Plaintiffs offered no
                13
                     testimony about the remaining 209 diagnosis-specific CDGs, despite the fact that decisions based
                14
                     on those additional CDGs account for roughly one-third of all class members. See Trial Ex. 255.
                15
                     Instead, “Plaintiffs challenge these CDGs only to the extent they incorporate the Level of Care
                16
                     Guidelines.” Pls.’ Post-Trial Br. at 5:6-7 (emphasis added), Dkt. No. 392. The Court has not yet
                17
                     determined whether Plaintiffs satisfied their burden at trial to prove with classwide evidence that
                18
                     any LOCG was incorporated into any of the 209 diagnosis-specific CDGs under any of Plaintiffs’
                19
                     eight varying theories of incorporation, or if so, to what effect. See Court’s Findings of Fact and
                20
                21          3
                               This evidence also shows why the class members’ ERISA plans require that each
                22   member individually exhaust all administrative remedies and appeal rights before filing suit. See,
                     e.g., Trial Exs. 1535-0057 (plan for class member 659 prohibiting legal action “until you have
                23   completed all the steps in the appeal process”); 1557-0084 (same for class member 6600); 1583-
                     0085 (same for class member 12605); 1633-0090 (same for class member 7292); 1635-0080
                24   (same for class member 8242). At trial, Plaintiffs did not identify a single plan that does not
                25   require exhaustion of administrative remedies before seeking remedies in court. Based on the
                     appeal statistics, a significant number of class members who were initially denied benefits
                26   ultimately would have received the benefits if they had appealed those decisions as required
                     under their plans. But, while the named Plaintiffs submitted appeals, many of the class members
                27   failed to fully exhaust their appeals before this suit was filed. See Trial Tr. 1503:21-24. (Bridge).
                     This is yet another basis for decertification based on lack of commonality and typicality.
                28
  C ROWELL
& M ORING LLP                                                                        UBH’S MOTION FOR CLASS DECERTIFICATION
                                                                      4                CASE NOS. 14-CV-02346 JCS; 14-CV-05337 JCS
                      Case 3:14-cv-02346-JCS Document 425 Filed 05/03/19 Page 12 of 22



                 1   Conclusions of Law (“FFCL”) ¶ 49 n.7, Dkt. No. 418. As the Court recently acknowledged, to the

                 2   extent Plaintiffs failed to satisfy their burden of classwide proof as to the fact (and significance)

                 3   of the “incorporation issue” for any CDG or group of CDGs, class members with benefit

                 4   decisions made using those CDGs must be “carve[d] out” of the class. 3/29/2019 Hr’g. Tr. at 12,

                 5   Dkt. No. 424.

                 6          In addition, even if Plaintiffs had proven that the LOCGs were somehow “incorporated”

                 7   into some CDGs, class members with benefit decisions made using CDGs still have no place in

                 8   the class because Plaintiffs offered no evidence that such “incorporation” ever resulted in a

                 9   LOCG being applied to any CDG benefit decision, let alone on a classwide basis. To the contrary,

                10   the evidence at trial, including benefit determinations for multiple named Plaintiffs, showed that

                11   UBH clinicians did not refer to the LOCGs or their challenged content when applying the CDGs.

                12   Trial Tr. 1725:15-22 (Triana); Trial Ex. 229 (Driscoll denial letter); Trial Ex. 240 (Muir denial

                13   letter); Trial Ex. 226 (Alexander denial letter). There is no evidence in the record that the LOCG

                14   cross-references Plaintiffs pointed to were actually used to make a single benefit determination

                15   for any member for whom a CDG was used – much less any classwide evidence of such use.

                16          The class also should be decertified for lack of commonality because Plaintiffs failed to

                17   prove that UBH owed class members a fiduciary obligation under their plans to develop CDGs

                18   that were consistent solely with generally accepted standards of care to the exclusion of other plan

                19   terms. The uncontroverted evidence at trial showed that CDGs are designed to do precisely what

                20   their name suggests: determine coverage according to the full terms of a member’s benefit plan.
                21   Throughout the class period, UBH’s Guideline Applicability Tool directed Care Advocates and

                22   Peer Reviewers to utilize the CDGs “[w]hen determinations are based on the terms of the benefit

                23   plan” rather than on evaluations of medical necessity. See Trial Ex. 450-0005; see also Trial Tr.

                24   388:23-389:4 (Niewenhous). Each CDG specifies on its face the UnitedHealthcare Certificate of

                25   Coverage or Summary Plan Description templates to which it applies, states in one way or

                26   another that the purpose of the CDG is to “provide[] assistance in interpreting behavioral health
                27   benefit plans that are managed by [Optum],” that “the enrollee specific document must be

                28   referenced” before applying the CDG, and that the CDG does not apply where the plan terms do
  C ROWELL
& M ORING LLP                                                                         UBH’S MOTION FOR CLASS DECERTIFICATION
                                                                       5                CASE NOS. 14-CV-02346 JCS; 14-CV-05337 JCS
                      Case 3:14-cv-02346-JCS Document 425 Filed 05/03/19 Page 13 of 22



                 1   not align with the CDG’s coverage criteria. See, e.g., Trial Ex. 11-0002 to -03 (2010 CDG for

                 2   Residential Rehabilitation of Substance Use Disorders); Trial Ex. 120-0002 (2014 CDG for

                 3   Treatment of Bulimia Nervosa); Trial Ex. 224-0002, -05 (2017 CDG for Trauma- and Stressor-

                 4   Related Disorders).

                 5          While UBH sought to incorporate generally accepted standards into the CDGs, Trial Tr.

                 6   298:19-21 (Niewenhous), each CDG was expressly intended to describe the full extent of benefit

                 7   coverage available under class members’ plans, even if the scope of that coverage was more

                 8   limited than generally accepted standards of care. See, e.g., Trial Ex. 167-0003 to -04 (providing

                 9   that “[b]enefits are available for covered services that are not otherwise limited or excluded”)

                10   (emphasis added). Plaintiffs’ failure to introduce classwide proof that UBH owed class members

                11   a fiduciary duty to develop CDGs that are consistent solely with “generally accepted standards of

                12   care,” regardless of other plan terms, coupled with their failure to prove that the CDGs are

                13   inconsistent with the terms of all class members’ plans, precludes any finding of liability as to the

                14   class members whose claims were determined using a CDG. The class should be decertified for

                15   lack of commonality, or at a minimum, class members whose claims were determined using a

                16   CDG should be excluded from the class.

                17                  3.      The Unrefuted Trial Evidence On Plan Variations Shows There Is No
                                            Typicality or Common Question Of Liability For All Class Members.
                18
                            Plaintiffs had the burden to prove that the LOCGs were inconsistent with class members’
                19
                     plan terms, and to do so with classwide evidence applicable to all of the plans at issue. FFCL ¶¶
                20
                     203, 211; see also Wright v. Oregon Metallurgical Corp., 360 F.3d 1090, 1100 (9th Cir. 2004)
                21
                     (“ERISA does no more than protect the benefits which are due to an employee under a plan”).
                22
                     Not only did Plaintiffs fail to carry this burden, the unrefuted trial evidence establishes that class
                23
                     members’ plans vary in multiple material ways that require class decertification.
                24
                            The only evidence offered by Plaintiffs about the class members’ plans was a summary
                25
                     exhibit showing that the phrase “generally accepted standards of care” (or a variant thereof)
                26
                     appears in each plan. Trial Ex. 892. Plaintiffs cast aside the remainder of the plan language and
                27
                     asked the Court to treat that isolated phrase as alone defining the scope of coverage and the
                28
  C ROWELL
& M ORING LLP                                                                         UBH’S MOTION FOR CLASS DECERTIFICATION
                                                                       6                CASE NOS. 14-CV-02346 JCS; 14-CV-05337 JCS
                      Case 3:14-cv-02346-JCS Document 425 Filed 05/03/19 Page 14 of 22



                 1   standards that should be applied in making benefit determinations for plan members. That narrow

                 2   approach runs directly contrary to the Ninth Circuit’s dictate that when interpreting ERISA plans,

                 3   courts must “examine the plan documents as a whole,” Vaught v. Scottsdale Healthcare Corp.

                 4   Health Plan, 546 F.3d 620, 626 (9th Cir. 2008) (citations omitted), because “[t]he intended

                 5   meaning of even the most explicit language can, of course, only be understood in the light of the

                 6   context that gave rise to its inclusion.” Gilliam v. Nev. Power Co., 488 F.3d 1189, 1194 (9th Cir.

                 7   2007). A court must look “to the agreement’s language in context and construe each provision in

                 8   a manner consistent with the whole such that none is rendered nugatory.” Dupree v. Holman

                 9   Prof’l Counseling Centers, 572 F.3d 1094, 1097 (9th Cir. 2009).

                10          Because the plans must be viewed holistically, pointing to a single common phrase across

                11   different ERISA plans is not enough to satisfy Rule 23’s commonality and predominance

                12   requirements. See Huffman v. Prudential Ins. Co. of Am., No. 2:10-CV-05135, 2016 WL

                13   5724293, at *1 (E.D. Pa. Sept. 30, 2016). In Huffman, the court refused to certify a class of

                14   beneficiaries of 2,200 different ERISA plans who alleged that defendant’s practice of putting

                15   beneficiaries’ life insurance proceeds in an investment account violated the plans’ requirement

                16   that proceeds be paid directly in one sum. Id. To avoid the need to individually construe the terms

                17   of 2,200 plans, plaintiffs proposed a class limited to members of plans containing the specific

                18   phrase “Life Insurance is normally paid to the Beneficiary in one sum” and excluding plans that

                19   specified that payment “will be made by establishing a retained asset account in the Beneficiary’s

                20   name.” Id. at *6. As the Huffman court recognized, the complexities in interpreting multiple
                21   conflicting documents and provisions “belie the notion that the parties will only need to skim the

                22   text of one clause in each of the plans to see if it has the [specified] language.” Id. at *7. Even if

                23   all plans contained that same phrase, an individual plan may also contain other provisions that

                24   need to be interpreted to understand the full scope of coverage. Huffman v. Prudential Ins. Co. of

                25   Am., No. 2:10-CV-05135, 2016 WL 9776067, at *3 (E.D. Pa. Dec. 13, 2016) (denying

                26   reconsideration). Because the cited phrase here must be reviewed in the full context of the plan
                27   language for each class member, Plaintiffs failed to establish commonality or predominance

                28   under Rule 23.
  C ROWELL
& M ORING LLP                                                                         UBH’S MOTION FOR CLASS DECERTIFICATION
                                                                       7                CASE NOS. 14-CV-02346 JCS; 14-CV-05337 JCS
                      Case 3:14-cv-02346-JCS Document 425 Filed 05/03/19 Page 15 of 22



                 1           Plaintiffs made no attempt at trial or in their post-trial briefs to show that the LOCGs are

                 2   incompatible with the full terms of any of the plans, much less all of them, and they ignored

                 3   unrefuted evidence showing material variations in class members’ plans that preclude a common

                 4   finding of liability. For example, at trial and in their post-trial briefing, Plaintiffs focused on the

                 5   supposed “common question” of whether the LOCGs’ emphasis on acuity was inconsistent with

                 6   class members’ plan terms. See, e.g., Pls.’ Post-Trial Br. at 32-39. But, Plaintiffs ignored

                 7   language from a sample plan that specifically excludes coverage for behavioral health services

                 8   “beyond the period necessary for short-term evaluation diagnosis, treatment or crisis

                 9   intervention” and covers only short-term outpatient and intensive outpatient therapy. See Trial Ex.

                10   2023 at 0042-43. Accordingly, the Court’s finding that the LOCGs over-emphasize acuity does

                11   not mean that those guidelines are inconsistent with this plan, which expressly emphasizes acuity

                12   in defining the scope of coverage. See, e.g., FFCL ¶ 96. The supposed common question of

                13   whether UBH improperly focused on acuity could not (and did not) generate the same common

                14   answer for members of this plan and class members whose plans do not have these provisions.4

                15           Other unrefuted evidence of plan variation underscores that Plaintiffs’ claims are not

                16   common with, or typical of, all class members. For residential treatment, UBH introduced

                17   evidence showing that some plans limit coverage to residential services that will “stabilize the

                18   presenting problem within a reasonable period of time,” Trial Ex. 2014-0168, or dictate that

                19   “[a]dmission to a residential treatment center is not intended for use solely as a long-term solution

                20   or to maintain the stabilization acquired during treatment in a residential facility or program,”
                21   Trial Ex. 1539-0053. Indeed, one plan “does not provide long-term care coverage” for any

                22   facility-based treatment, including residential care (whether for medical or behavioral health

                23   services). Trial Ex. 2011-0081.

                24           Each of these variations in plan language, like many others,5 relates directly to the liability

                25           4
                               For the same reasons, the Wit and Alexander classes do not satisfy Rule 23(b)(1) or
                26   (b)(2). Both sections are premised on a uniform set of obligations and are inapplicable when UBH
                     owes materially different obligations to class members under different plans with different terms.
                27           5
                               As demonstrated at trial, the class members’ plans varied in many other material ways.
                     See, e.g., Trial Ex. 1548-0030 (excluding coverage for services that “[t]ypically do not result in
                28   (Continued...)
  C ROWELL
& M ORING LLP                                                                          UBH’S MOTION FOR CLASS DECERTIFICATION
                                                                        8                CASE NOS. 14-CV-02346 JCS; 14-CV-05337 JCS
                      Case 3:14-cv-02346-JCS Document 425 Filed 05/03/19 Page 16 of 22



                 1   questions in this case. Plaintiffs’ burden at trial was to prove through common evidence that the

                 2   LOCGs were inconsistent with the terms of each class members’ plan as a whole. The LOCGs

                 3   cannot be an unreasonable interpretation of a particular class member’s plan if the LOCGs

                 4   impose restrictions on coverage that are consistent with or required by that class member’s plan.

                 5   See Wright, 360 F.3d at 1100 (holding that ERISA fiduciaries cannot be liable for following plan

                 6   terms unless they were under a legal obligation to deviate from those plan terms); Elizabeth L. v.

                 7   Aetna Life Ins. Co., No. CV 13-2554 SC, 2015 WL 799417, at *2, *4 (N.D. Cal. Feb. 23, 2015),

                 8   aff’d, 689 F. App’x 551 (9th Cir. 2017) (“Plaintiffs cannot state a claim for breach of fiduciary

                 9   duty” against a plan administrator for “not paying claims it is not required to pay in the first

                10   place”). Plaintiffs’ failure to prove that the LOCGs are inconsistent with the terms of all class

                11   members’ plans as a whole is fatal to both the commonality and typicality prongs under Rule 23.

                12   Dukes, 564 U.S. at 350 (“Dissimilarities within the proposed class are what have the potential to

                13   impede the generation of common answers”) (citation omitted).

                14                  4.      Plaintiffs Did Not Introduce Common Proof of Injury.
                15          Plaintiffs did not attempt to prove that each of them and each class member “suffered, or

                16   will imminently suffer, actual harm.” Lewis v. Casey, 518 U.S. 343, 349 (1996); Sali v. Corona

                17   Reg’l Med. Ctr., 909 F.3d 996, 1006 (9th Cir. 2018) (requiring class plaintiffs to prove their

                18   injury as required by each stage of litigation including trial). Indeed, they did not attempt to offer

                19   evidence showing the members were denied benefits based on the specific LOCG provisions they

                20   challenge. The certified classes are defined as members denied benefits during the class period
                21   based on the LOCGs, but there is no evidence showing those denials were commonly premised

                22   on the portions of the LOCGs the Court found deficient, or that each class member ever obtained

                23

                24   outcomes demonstrably better than other available treatment alternatives that are less intensive or
                     more cost effective”); Trial Ex. 1654-0001 through 0009, 0031 (UBH chart summarizing plans
                25   that exclude custodial care services for the “primary purpose of meeting the personal needs of the
                     patient or maintaining a level of function . . . as opposed to improving that function to an extent
                26   that might allow for a more independent existence”); id. at 13-14 (summarizing plans that exclude
                     services “which do not seek to cure” or “are provided during periods when the medical condition
                27   . . . is not changing”); id. at 16 (summarizing plans that exclude services when the member “has
                     reached the maximum level of physical or mental function possible”).
                28
  C ROWELL
& M ORING LLP                                                                        UBH’S MOTION FOR CLASS DECERTIFICATION
                                                                      9                CASE NOS. 14-CV-02346 JCS; 14-CV-05337 JCS
                      Case 3:14-cv-02346-JCS Document 425 Filed 05/03/19 Page 17 of 22



                 1   the services at issue or paid anything out of pocket for those services. Maintaining a certified

                 2   class without such proof violates the Rules Enabling Act by substantively revising the elements of

                 3   Plaintiffs’ ERISA fiduciary-breach and benefits claims. Cimino v. Raymark Indus., Inc., 151 F.3d

                 4   297, 312 (5th Cir. 1998); see Amchem Prods., Inc. v. Windsor, 521 U.S. 591, 612-13 (1997); see

                 5   FFCL ¶ 196 (concluding that an element of Plaintiffs’ breach of Fiduciary Duty claim was that

                 6   “the breach caused harm to Plaintiffs”) (citing LYMS, Inc. v. Millimaki, No. 08-CV-1210-GPC-

                 7   NLS, 2013 WL 1147534, at *9 (S.D. Cal. Mar. 19, 2013)); see Romberio v. UNUMProvident

                 8   Corp., 385 F. App’x 423, 429 (6th Cir. 2009) (“Absent a showing that benefits were wrongfully

                 9   denied, there can be no causal link between an alleged breach and a denial of benefits.”)6

                10          Indisputably, many portions of the LOCGs were not challenged in this case, and others

                11   were found by the Court to be consistent with the generally accepted standards of care. See FFCL

                12   ¶¶ 110 n.14, 125. The class definitions and Plaintiffs’ evidence make no attempt to carve out

                13   individuals properly denied coverage under such provisions. For example, the current class

                14   definitions sweep in members denied coverage based on the 2015 LOCG requirement that

                15   “services are within the scope of the provider’s professional training and licensure” (see Trial Ex.

                16   5-0008), a requirement Plaintiffs do not challenge. Similarly, the class definitions sweep in

                17   members denied coverage based on the 2013 LOCGs’ Common Criteria ¶ 6 addressing a

                18   member’s ability to be “effectively and safely treated in a lower level of care,” which the Court

                19   found is consistent with generally accepted standards of care. FFCL ¶ 110 n.14. Class members

                20   denied coverage by applying these provisions would not be entitled to relief on stand-alone
                21   claims based on the evidence introduced at trial, yet they remain certified class members under

                22   Plaintiffs’ overbroad class definitions.

                23          Plaintiffs’ failure to present evidence that each class member was injured in a common

                24
                            6
                25            As UBH previously argued, Plaintiffs failed to prove an injury on a classwide basis
                     because they did not prove class members were actually entitled to the benefits they now seek.
                26   See UBH’s Post-Trial Br. at 99, Dkt. 400; but see Court’s Order on Summ. J. at 19, Dkt. No. 286
                     (holding that Plaintiffs did not need to prove that the alleged flaws in UBH’s Guidelines were a
                27   “but-for” cause of the injury). Indeed, Plaintiffs did not attempt to offer evidence showing that the
                     alleged flaws in UBH’s guidelines were a “but-for” cause of any injury.
                28
  C ROWELL
& M ORING LLP                                                                       UBH’S MOTION FOR CLASS DECERTIFICATION
                                                                     10               CASE NOS. 14-CV-02346 JCS; 14-CV-05337 JCS
                      Case 3:14-cv-02346-JCS Document 425 Filed 05/03/19 Page 18 of 22



                 1   way by the challenged portions of the LOCGs creates commonality, typicality, and Article III

                 2   standing problems that require decertification.7 Tyson Foods, Inc. v. Bouaphakeo, 136 S. Ct.

                 3   1036, 1053 (2016) (“Article III does not give federal courts the power to order relief to any

                 4   uninjured plaintiff, class action or not . . . . [I]f there is no way to ensure that the jury’s damages

                 5   award goes only to injured class members, that award cannot stand.”) (Roberts, C.J., concurring).

                 6           B.      Plaintiffs Did Not Prove They Are Adequate Class Representatives.
                 7           Plaintiffs failed to adequately represent the interests of the absent class as required under

                 8   Rule 23(a)(4), and that failure also requires decertification. For nearly two years after filing their

                 9   complaints, and throughout class discovery, Plaintiffs pursued their claim for wrongful denial of

                10   benefits based on three different theories of liability: (i) that UBH applied improper guidelines to

                11   class members’ benefit decisions; (ii) that UBH improperly applied the existing guidelines; and

                12   (iii) that UBH did not adequately consider patient-specific evidence presented to UBH with

                13   respect to each request for coverage. See Wit First Am. Compl., ¶ 205, Dkt. No. 32; Alexander

                14   Compl., ¶ 136, Dkt. No. 1. Plaintiffs brought these claims on the express premise that absent class

                15   members were actually entitled to the denied benefits that are the subject of this case. See Wit

                16   First Am. Compl., ¶ 206; Alexander Compl., ¶ 142; see also Wit Pls.’ Opp’n to Mot. to Dismiss at

                17   25:11-12, Dkt. No. 47 (Plaintiffs arguing that “they were unlawfully deprived of benefits to which

                18   they were entitled”); Alexander Pls.’ Opp’n to Mot. to Dismiss at 24 n.11 (Plaintiffs arguing that

                19   “they were entitled to coverage, which was improperly denied by UBH.”). To remedy these

                20   purported injuries, Plaintiffs sought on behalf of the class “the out-of-pocket costs for . . .
                21   treatment that Plaintiffs and members of the Class incurred” as a result of their individual benefit

                22   decisions. Wit First Am. Compl. at 66; accord Alexander Compl. at 51.

                23           Recognizing that they could not obtain class certification on their claims that UBH

                24           7
                               Plaintiffs’ class claims also fail for lack of commonality, typicality, and Article III
                25   standing because while Plaintiffs seek prospective injunctive relief in the form of revised
                     guidelines applicable to their benefit plans, they failed to offer any evidence that they remain
                26   members of health plans administered by UBH and would benefit from the relief sought. See
                     Slayman v. FedEx Ground Package Sys., Inc., 765 F.3d 1033, 1048 (9th Cir. 2014) (decertifying
                27   class for prospective relief on appeal because former employee lacked Article III standing since
                     he could not benefit from such relief).
                28
  C ROWELL
& M ORING LLP                                                                          UBH’S MOTION FOR CLASS DECERTIFICATION
                                                                       11                CASE NOS. 14-CV-02346 JCS; 14-CV-05337 JCS
                      Case 3:14-cv-02346-JCS Document 425 Filed 05/03/19 Page 19 of 22



                 1   improperly applied its guidelines in individual class members’ cases and failed to consider

                 2   patient-specific evidence or their request for individualized benefit payments, at the hearing on

                 3   class certification, Plaintiffs “stipulated” to “drop” such claims on behalf of the entire class. See

                 4   Wit Order Granting Class Cert. at 10 n.10; see also 9/7/2016 Wit Hr’g Tr. at 4:4-7, 7:25-8:4, 8:9-

                 5   10, Dkt. No. 173. In doing so, Plaintiffs precluded absent class members from bringing later

                 6   benefits claims arising out of the same denial of benefits, even if those later claims are based on

                 7   different theories of wrongful denial of benefits relating to the guidelines. See Cooper v. Fed.

                 8   Reserve Bank of Richmond, 467 U.S. 867, 874 (1984) (“[U]nder elementary principles of prior

                 9   adjudication a judgment in a properly entertained class action is binding on class members in any

                10   subsequent litigation[.]”). This includes waiver of the many alleged wrongs Plaintiffs previously

                11   identified as important rights in this case, including claims that UBH applied the wrong

                12   guidelines, “ignor[ed] the evidence presented to it,” “applied undisclosed additional criteria” not

                13   set forth in the written guidelines, or applied a CDG when Plaintiffs’ plans required use of an

                14   LOCG.8 See Wit First Am. Compl., ¶ 205; see Daley v. Marriott Int’l, Inc., 415 F.3d 889, 896

                15   (8th Cir. 2005) (holding a subsequent individual ERISA lawsuit arose from the “same nucleus of

                16   operative facts” as prior class action because the individual sought redress of the same wrong);

                17   Andrews-Clarke v. Lucent Technologies, Inc., 157 F. Supp. 2d 93, 102-3 (D. Mass. 2001)

                18   (holding “the fundamental cause of action” in a claim for wrongful denial of benefits is “the

                19   defendant’s failure to approve” benefits, and new legal theories and relief did not impact the res

                20   judicata analysis). The waiver also includes any claims for out-of-pocket expenses or the payment
                21   of benefits based on the same underlying denial of benefits, which, for the vast majority of class

                22          8
                               Neither Plaintiffs nor absent class members can split their equitable relief claims
                23   (including an equitable surcharge) into multiple actions arising from the same common nucleus of
                     operative facts to seek similar relief seriatim for the same denial of benefits under different legal
                24   theories. See Brown v. Ticor Title Ins. Co., 982 F.2d 386, 392 (9th Cir. 1992) (prior class action
                     judgment “foreclosed [plaintiff] from seeking other or further injunctive relief”); Johnson v. Gen.
                25   Motors Corp., 598 F.2d 432, 438 (5th Cir. 1979) (res judicata would bar all equitable relief that
                     could have been sought in prior class action); Larson v. Wis. Physicians Serv. Ins. Corp., No. 14-
                26   cv-215- BBC, 2014 WL 4265916, at *1, *4 (W.D. Wisc. Aug. 29, 2014) (holding putative ERISA
                     class action challenging practice of applying copayments “on an unequal basis” was precluded
                27   because claims could have been raised in prior case challenging defendant’s practice of charging
                     any chiropractic copayments under ERISA plan).
                28
  C ROWELL
& M ORING LLP                                                                        UBH’S MOTION FOR CLASS DECERTIFICATION
                                                                      12               CASE NOS. 14-CV-02346 JCS; 14-CV-05337 JCS
                      Case 3:14-cv-02346-JCS Document 425 Filed 05/03/19 Page 20 of 22



                 1   members will constitute their most significant option for potential recovery. See In re Processed

                 2   Egg Products Antitrust Litig., 312 F.R.D. 124, 167 (E.D. Pa. 2015) (noting “[t]he perils of claim

                 3   preclusion when certifying a Rule 23(b)(2) class alongside Rule 23(b)(3) classes has troubled

                 4   many courts”); see also Eisen v. Carlisle & Jacquelin, 417 U.S. 156, 176 (1974) (explaining that

                 5   the notice requirements specific to a Rule 23(b)(3) class were “intended to insure that the

                 6   judgment, whether favorable or not, would bind all class members who did not request exclusion

                 7   from the suit”).

                 8          Plaintiffs’ tactical decision to gut class members’ individual claims for the sake of

                 9   sustaining a certifiable class renders them inadequate representatives of the very class they aim to

                10   represent. “While this decision may maximize [Plaintiffs’] ability to assert commonality between

                11   [their] claim[s] and other class members’ claims under Rule 23(a)(2),” it creates a serious risk

                12   that the doctrines of claim or issue preclusion will prevent absent class members from pursuing

                13   relief for the same denial of benefits in another lawsuit. See Fosmire v. Progressive Max Ins. Co.,

                14   277 F.R.D. 625, 634 (W.D. Wash. 2011); McClain v. Lufkin Indus., Inc., 519 F.3d 264, 283 (5th

                15   Cir. 2008) (district court properly denied class certification where Plaintiffs “dropped their

                16   demand for compensatory and punitive damages in order to achieve Rule 23(b)(2) certification”

                17   because “class members would not have had the right to opt out of the class and might be barred

                18   from bringing individual damage claims”); W. States Wholesale, Inc. v. Synthetic Indus., Inc., 206

                19   F.R.D. 271, 277 (C.D. Cal. 2002) (“A class representative is not an adequate representative when

                20   the class representative abandons particular remedies to the detriment of the class.”). Plaintiffs’
                21   “attempt to split… class members’ claim by excluding” significant alternative theories of liability

                22   and relief which Plaintiffs believe to be meritorious “creates a conflict between [Plaintiffs’]

                23   interests and the interests of the putative class, rendering [them] inadequate class

                24   representative[s].” Fosmire, 277 F.R.D. at 634.

                25          Plaintiffs “cannot be allowed to represent a class where, as here, [they have] opted to

                26   pursue certain claims on a classwide basis while jeopardizing the class members’ ability to
                27   subsequently pursue other claims.” Rader v. Teva Parenteral Medicines, Inc., 276 F.R.D. 524,

                28   529 (D. Nev. 2011) (citation omitted). Put simply, Plaintiffs “can’t throw away” claims and
  C ROWELL
& M ORING LLP                                                                        UBH’S MOTION FOR CLASS DECERTIFICATION
                                                                     13                CASE NOS. 14-CV-02346 JCS; 14-CV-05337 JCS
                      Case 3:14-cv-02346-JCS Document 425 Filed 05/03/19 Page 21 of 22



                 1   remedies which “could be a major component” of recovery for individual class members without

                 2   rendering themselves inadequate representatives under Rule 23(a)(4). Back Doctors Ltd. v. Metro.

                 3   Prop. & Cas. Ins. Co., 637 F.3d 827, 830 (7th Cir. 2011); see Standard Fire Ins. Co. v. Knowles,

                 4   568 U.S. 588, 594 (2013) (quoting Back Doctors with approval and suggesting a named

                 5   plaintiff’s willingness to artificially cap class damages for tactical reasons could render him an

                 6   inadequate representative); Rader, 276 F.R.D. at 529 (“[C]lass members here will be bound by

                 7   any judgment and precluded from pursuing claims at a later date that could have been asserted in

                 8   the class action[.]”).

                 9           Plaintiffs abandoned theories, claims, and requests for relief of individual class members

                10   solely to facilitate class certification, undermining those class members’ due process rights. See

                11   Hanlon v. Chrysler Corp., 150 F.3d 1011, 1020 (9th Cir. 1998) (“To satisfy constitutional due

                12   process concerns, absent class members must be afforded adequate representation before entry of

                13   a judgment which binds them.”). Plaintiffs’ failure to adequately represent the interests of the

                14   class requires that each of the classes be decertified in their entirety. Fed. R. Civ. P. 23(a)(4).

                15           C.      Plaintiffs Did Not Establish The Requirements Of Class Certification For
                                     Members Of The Wit State Mandate Class Whose Benefit Decisions Were
                16                   Governed By Texas Law.
                17           Plaintiffs are not entitled to maintain class certification for any members of the Wit State

                18   Mandate Class whose benefit decisions were governed by Texas law. This Court found “UBH

                19   violated Texas law at some point during the class period by applying its own CDGs rather than

                20   the TDI [Texas Department of Insurance] Criteria,” but found that the evidence “does not
                21   establish how long the violation lasted or which CDGs UBH applied.” FFCL ¶ 167 (emphasis

                22   added). At trial, Plaintiffs failed to offer evidence of any class member whose benefit decision

                23   required use of the TDI Criteria, but where TDI Criteria was not used. Indeed, the only named

                24   Plaintiff in the Wit State Mandate Class lived in Illinois, received treatment in California, and

                25   never filed a claim that required use of the TDI Criteria, all of which demonstrate a lack of

                26   typicality and commonality on its face. Id. at ¶ 5.
                27           Under this Court’s findings, the Wit State Mandate Class must be decertified as it relates

                28   to Texas (i.e., members of fully-insured plans governed by both ERISA and Texas law who
  C ROWELL
& M ORING LLP                                                                         UBH’S MOTION FOR CLASS DECERTIFICATION
                                                                       14               CASE NOS. 14-CV-02346 JCS; 14-CV-05337 JCS
                      Case 3:14-cv-02346-JCS Document 425 Filed 05/03/19 Page 22 of 22



                 1   sought coverage for residential treatment for a substance use disorder to be provided in the state

                 2   of Texas). Evidence that UBH violated Texas law as to some unknown class members at some

                 3   unknown time is not classwide proof that UBH did so for all class members for the entire class

                 4   period. See Espenscheid v. DirectSat USA, LLC, 705 F.3d 770, 775 (7th Cir. 2013) (noting “what

                 5   can’t support an inference about the [circumstances] of thousands of [class members] is evidence

                 6   of the experience of a small, unrepresentative sample of them”). Because “there is no evidence

                 7   that the entire class was subject to the same . . . practice” of applying UBH’s LOCGs or CDGs

                 8   instead of the TDI Criteria when required by Texas law, “there is no question common to the

                 9   class.” Ellis v. Costco Wholesale Corp., 657 F.3d 970, 983 (9th Cir. 2011) (emphasis added).

                10            Nor should the Court permit Plaintiffs to shift their fundamental burden to prove

                11   classwide liability to UBH to address during the remedy phase. Pls.’ Post-Trial Reply Br. at 77:6-

                12   11, Dkt. No. 404 (arguing evidence of whether UBH violated Texas law will be adduced during

                13   “reprocessing”). Plaintiffs did not satisfy their burden of proof at trial and have failed to prove

                14   their claims or the requirements of Rule 23 as to the Texas portion of the Wit State Mandate

                15   Class. This failure is fatal to the merits of those claims and fatal to class certification on this issue.

                16   Stockwell v. City & Cty. of S.F., No. C 08-5180 PJH, 2015 WL 2173852, at *6 (N.D. Cal. May 8,

                17   2015) (Plaintiffs were required to prove all the elements of liability “at trial through evidence . . .

                18   common to the class rather than individual to its members”).

                19   IV.      CONCLUSION

                20            For these reasons, UBH respectfully requests that the Court decertify the Wit Guideline
                21   Class, the Alexander Guideline Class, and the Wit State Mandate Class. Alternatively, the class

                22   definitions should be amended to carve out any class members for whom Plaintiffs failed to carry

                23   their burden of common proof at trial including, but not limited to, class members denied

                24   coverage based on CDGs and members of the Wit State Mandate Class as it relates to Texas.

                25   Dated:      May 3, 2019                      CROWELL & MORING LLP
                26                                                /s/ Jennifer S. Romano
                                                                  Jennifer S. Romano
                27                                                Attorneys for UNITED BEHAVIORAL HEALTH
                28
  C ROWELL
& M ORING LLP                                                                          UBH’S MOTION FOR CLASS DECERTIFICATION
                                                                       15                CASE NOS. 14-CV-02346 JCS; 14-CV-05337 JCS
